Case 2:20-cv-11221-GAD-APP ECF No. 1-2 filed 05/18/20   PageID.7   Page 1 of 13




                   EXHIBIT A
           Case 2:20-cv-11221-GAD-APP ECF No. 1-2 filed 05/18/20                                               PageID.8            Page 2 of 13
Approved, SCAO                                               Original - Court                       2nd Copy - Plaintiff
                                                             1st Copy- Defendant                    3rd Copy -Return

              STATE OF MICHIGAN                                                                                         CASE NO.
             THIRD JUDICIAL CIRCUIT                                     SUMMONS                                       20-005653-NO
                WAYNE COUNTY                                                                                       Hon.Brian R. Sullivan

Court address : 2 Woodward Ave., Detroit MI 48226                                                                          Court telephone no.: 313-224-2447

  Plaintiff's name(s), address(es), and telephone no(s)                                   Defendant's name(s), address(es), and telephone no(s).
  Linford, Owen                                                                           Menard, Inc.


  Plaintiff's attorney, bar no., address, and telephone no

  Robert M. Giroux 47966
  28588 Northwestern Hwy Ste 100
  Southfield, MI 48034-8335


Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk along with
your complaint and, if necessary, a case inventory addendum (form MC 21). The summons section will be completed by the court clerk.


      Domestic Relations Case
      ❑ There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or family
        members of the person(s) who are the subject of the complaint.
      ❑ There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
        family members of the person(s) who are the subject of the complaint. I have separately filed a completed confidential case inventory
       (form MC 21) listing those cases.
      ❑ It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family
        or family members of the person(s) who are the subject of the complaint.


      Civil Case
      ❑ This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035
      ❑ MDHHS and a contracted health plan may have a right to recover expenses in this case. I certify that notice and a copy of the
        complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400.106(4).
      X~There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the complaint.
      ❑ A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

          been previously filed in ❑ this court,                                                                              Court,

         where it was given case number                              and assigned to Judge

        The action ❑ remains       ❑ is no longer pending.


       Summons section completed by court clerk.                        SUMMONS

NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
1. You are being sued.
2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and serve a
    copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were served outside
    this state).
3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief demanded in the
   complaint.
4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter to help
    you fully participate in court proceedings, please contact the court immediately to make arrangements.


  Issue date                                                 Expiration date"                      i Court clerk
  4/24/2020                                                  7/24/2020                               Rementa Canyon

                                                                                                             Cathy M. Garrett- Wayne County Clerk.
`This summons is invalid unless served on or before its expiration date. This document must be sealed by the seal of the court.

MC 01 (9/19)                       SUMMONS                                  MCR 1.109(D), MCR 2.102(B), MCR 2.103, MCR 2.104, MCR 2.105
 ~ptcr.tc

                    G
~..                 ~


        NIICHt~'~
        Case 2:20-cv-11221-GAD-APP ECF No. 1-2 filed 05/18/20                                                PageID.9          Page 3 of 13
                                                                                                                             SUMMONS
                                                                                                          Case No. : 20-005653-NO


                                                                PROOF OF SERVICE
TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the date of filing or the date of
expiration on the order for second summons. You must make and file your return with the court clerk. If you are unable to complete
service you must return this original and all copies to the court clerk.


                                        CERTIFICATE / AFFIDAVIT OF SERVICE / NONSERVICE


              ❑      OFFICER CERTIFICATE                                 OR                ❑     AFFIDAVIT OF PROCESS SERVER

I certify that I am a sheriff, deputy sheriff, bailiff, appointed                  Being first duly sworn, I state that I am a legally competent
court officer, or attorney for a party (MCR 2.104[A][21), and                      adult, and I am not a party or an officer of a corporate party
that:    (notarization not required)                                               (MCR 2.103[A]), and that:         (notarization required)

❑ I served personally a copy of the summons and complaint.

❑ I served by registered or certified mail (copy of return receipt attached) a copy of the summons and complaint,
  together with
                         List all documents served with the Summons and Complaint



                                                                                                                              on the defendant(s):

Defendant's name                                     Complete address(es) of service                     I Day, date, time




❑ I have personally attempted to serve the summons and complaint, together with any attachments, on the following defendant(s) and
  have been unable to complete service.

Defendant's name                                     Complete address(es) of service                      Day, date, time

                                                                                                 ~




I declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true to the best of my
information, knowledge, and belief.


Service fee            Miles traveled     Fee                                  Signatnre
$                      $                  $

Incorrect address fee Miles traveled      Fee       Total fee                  Name (type or print)
$                                        $          $
                      $
                                                                              Title
Subscribed and sworn to before me on                                                                                          County, Michigan.
                                                  Date
My commission expires:                                      Signature:
                                Date                                                  Deputy court clerk/Notary public

Notary public, State of Michigan, County of


                                                        ACKNOWLEDGMENT OF SERVICE

I acknowledge that I have received service of the summons and complaint, together with
                                                                                                              Attachments
                                                                    on
                                                                                       Day, date, time

                                                                    on behalf of
 Signature
       Case 2:20-cv-11221-GAD-APP ECF No. 1-2 filed 05/18/20                   PageID.10   Page 4 of 13




                                              STATE OF MICHIGAN

                         IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE
2799
        OWEN LINFORD,
%
                        Plaintiff,                                   Case No. 20-               -NO
        -vs-                                                         Hon.


        MENARD, INC.,
                        Defendant.
                             .                            ~

        ROBERT M. GIROUX (P-47966)
        Attorney for Plaintiff
        28588 Northwestern Highway, Suite 100
        Southfield, Mi 48034
        (248) 531-8665
        r.giroux@girouxamburn.com
                                                          /

                                 COMPLAINT AND DEMAND FOR JURY TRIAL

                                     There is no other pending or resolved civil action
~
G                                    arising out of the transaction or occurtence
                                     alleged in the complaint.

                Plaintiff Owen Linford, by and through his counsel of record, Giroux Amburn PC,

        states the following for his .Complaint:

                                     PARTIES, VENUE AND JURISDICTION
,i
                1.      This litigation arises from a defective condition on Defendant Menard,
w
U
LL      Inc.'s retail premises, a 12-14-foot-high stack of insulation bundles collapsed on Plaintiff
u_
O
~       Owen Linford resulting in Mr. Linford, a business invitee, sustained serious personal
~
z       and bodily injuries in the City of Livonia, Wayne County, Michigan on February 21,
0
w       2020.        The defective condition existed on Defendant's premises as a result of
J
~
        negligence on the part of Defendant's employees who determined by design or
O
z~
M
~                                                         1
0
0
0
0~
O
N
Case 2:20-cv-11221-GAD-APP ECF No. 1-2 filed 05/18/20              PageID.11      Page 5 of 13




 circumstance the manner in which the insuiation bundles were going to be made

 available and/or provided to patrons of the store purchasing such items.

          2.   At all times relevant to this action, Plaintiff Owen Linford was a resident of

 the City of Plymouth, Wayne County, Michigan.

          3.   At all times relevant to this action, Defendant Menard, Inc. was a

 Wisconsin corporation with its principal place of business in the City of Eau Claire, Eau

 Claire County, Wisconsin, operating a"big box" retail store location in the City of

 Livonia, Wayne County, Michigan, where the injury that is the subject of this litigation

 occu rred.

          4.   ln light of the foregoing, venue and jurisdiction are properly vested in this

 Court.

          5.   The amount in controversy herein greatly exceeds the sum of Twenty-Five

 Thousand Dollars ($25,000.00), exclusive of costs, interest and attorney fees.

                                FACTUAL BACI(GR®UND

          6.   In the late morning of February 21, 2020, Plaintiff Owen Linford, a

 self-employed general contractor, drove to the Menards "big box" store located at 12701

 Middlebelt Rd, Livonia, Michigan 48150, intending to purchase insulation.

          7.   At all relevant times, the Defendant Menard, Inc. was the owner and

 operator of the subject Livonia Menards retail premises.

          8.   After purchasing (paying for) insulation, Mr. Lindford was directed by store

 employee(s) how to drive to a location referred to as the "lumber yard" or "barn" and

 once there, how to obtain his insulation. Mr. Linford then drove his vehicle into the

 "lumber yard" or "barn" area of the Menards retail premises.

                                              ~
Case 2:20-cv-11221-GAD-APP ECF No. 1-2 filed 05/18/20              PageID.12      Page 6 of 13




        9.     He stopped his vehicle at the stalf with insulation, got out of his truck and
                                                                                 ,
 was presented with a 12-14-foot-high stack of insulation bundles.

        10.    On information and belief, the stack of insulation bundles was created by

 the Menards employees and/or agents who stocked the stall. On information and belief,

 the bundles had been being stacked in essentially the same manner by employees of

 the Defendant for quite some time.

        11.    On information and belief, the "lumber yard" or "barn" area of the Menards

 retail premises has security cameras such that the stack of insulation bundles in the

 condition Mr. Linford encountered, was readily visible to Menards employees and/or

 agents monitoring such cameras.

        12.    On information and belief, the stack of insulation bundles in the condition

 Mr. Linford encountered it, had been in that state for such a period of time that

 Defendant is properly deemed to have been on constructive notice of it.

        13.    There were no employees and/or agents of Defendant Menard, Inc. in the

 vicinity of Mr. Linford when he pulled up to stall with the stack of insulation bund(es. Mr.

 Lindford was told that if there were no employees present in the area, to "go ahead and

 grab a bundle" on his own.

        14.    Mr. Linford grabbed a bundle of insulation out from the 12-14-foot-tall

 stack and removed it to place it in his vehicle for purchase.

        15.    After removing this bundle Mr. Linford turned to walk to his vehicle at

 which time the stack fell and/or collapsed upon Mr. Linford.

        16.    The condition of the stack of insulation bundles, such that the stack would

 be rendered unstable and collapse if a bundle was removed, was not and would not be

                                              3
Case 2:20-cv-11221-GAD-APP ECF No. 1-2 filed 05/18/20               PageID.13    Page 7 of 13




 readily apparent to an average user of ordinary intelligence upon casual inspection.

 Additionally, no instructions, warnings or direction was conspicuously posted in the

 area.

         17.   However, the risk of collapse of the stack of bundles would be evident to

 the employees and/or agents of Defendant Menard, Inc., due to their experience with

 and responsibility for, stocking and inspecting the condition of such materials, as well as

 to the Menards employees and/or agents managing and supervising such employees.

         18.   Mr. Linford was knocked to the ground by the collapsing tower and

 multiple insulation bundles fell on top of him after the stack collapsed.

         19.   Immediately thereafter, he experienced excruciating pain in his leg and

 hip, but no Menards employees and/or agents or other persons were nearby to assist

 him, and he was eventually able to extricate himself out from undemeath the collapsed

 pile of insulation bundles.

         20.   Yelling in pain, he was able to get the attention of two young men who

 were likewise customers of Defendant Menard, Inc., and they then got a store employee

 to whom he reported what occurred.

         21.   Owen Linford then drove his vehicle to Henry Ford Hospital.

         22.   An x-ray revealed a bone chip and a subsequent CT-scan revealed an

 occult fracture at the top of his femur.

         23.   He saw his primary care physician on Monday, February 24, 2020 and is

 currently under the care of several healthcare providers for his continuing care.




                                              51
Case 2:20-cv-11221-GAD-APP ECF No. 1-2 filed 05/18/20               PageID.14     Page 8 of 13




        WHEREFORE, Plaintiff requests that this Honorable Court enter judgment

 against Defendant Menard, lnc. for an amount greatly in excess of $25,000.00 and in

 whatever amount is fair, just, and equitable for the injuries and damages so wrongfully

 sustained by the Plaintiff, including but not limited to all compensatory damages,

 interest, costs and attorney fees, and other damages as allowed in law or equity.

                             COUNT I - PREMISES LIABILITY

        24.    Defendant Menard, Inc. was the owner and operator of the subject Livonia

 Menards retail premises where the injury that is the subject of this litigation occurred.

        25.    PlaintifP Owen Linford Beckman was a business invitee of Defendant

 Menard, Inc., having driven his vehicle into "lumber yard" or "barn" self-fill area of the

 Menards retail premises and exited his vehicle in order to obtain and purchase

 insulation.

        26.    Defendant Menard, Inc. had actual and/or constructive notice of the

 defective condition presented by the 12-14-foot-tall stack of insulation bundles because,

 on information and belief: (1) the stack of insulation bundles was created by and left in

 the condition Mr. Linford encountered it by the Menards employees and/or agents who

 stocked the stall; (2) the "lumber yard" or "bam" area of the Menards retail premises has

 security cameras such that the stack of insulation bundles, in the condition Mr. Linford

 encountered it, was readily visible to Menards employees and/or agents monitoring

 such cameras, and/or (3) the stack of insulation bundles, in the condition Mr. Linford

 encountered it, had been in that state for such a period of time that Defendant is

 properly deemed to have been on constructive notice of it.



                                              E
Case 2:20-cv-11221-GAD-APP ECF No. 1-2 filed 05/18/20               PageID.15     Page 9 of 13




        27.    The dangers presented by these foregoing conditions were not open and

 obvious to an average user with ordinary intelligence upon casual inspection. Novotney

 v Burger King Corp (On Remand), 198 Mich App 470, 475; 499 NW2d 379 (1993).

        28.    However, the risk of collapse was andlor would be evident to the Menards

 employees and/or agents experienced with and responsible for stocking and inspecting

 the condition of such materials, as well as to the .Menards employees and/or agents

 managing and supervising their work. Additionally, it is believed that employees were

 working in the subject area on the day of the collapse, prior to the collapse, but not at

 the time of Mr. Lindford's act in sefecting (grabbing) a bundle for himself as directed.

        29.    Defendant Menard, Inc. breached its duty of reasonable care to its

 business invitee, Plaintiff Owen Linford, by failing to inspect, note, and remedy the

 significant hazard presented by the 12-14-foot-tall stack of insulation bundles and its

 failure to warn Plaintiff of the significant hazard presented thereby. Hotfner, 492 Mich at

 :.~

        30.    As a direct and proximate result of Defendant Menard, Inc.'s breach of its

 duty to its business invitee Plaintiff Owen Linford, Mr. Linford sustained significant

 injuries and damages, including but not limited to: pain and sufPering, a bone chip and

 fracture to the head of his femur, tom tendon, aggravation of his pre-existing back

 conditions, and other various injuries.

        WHEREFORE, Plaintiff requests that this Honorable . Court enter judgment

 against Defendant Menard, Inc. for an amount greatly in excess of $25,000.00 and in

 whatever amount is fair, just, and equitable for the injuries and damages so wrongfully



                                              10
Case 2:20-cv-11221-GAD-APP ECF No. 1-2 filed 05/18/20                PageID.16     Page 10 of 13




  sustained by the Plaintiff, including but not limited to all compensatory damages,

  interest, costs and attorney fees, and other damages as allowed in law or equity.

                                   COUNT II - NEGLIGENCE

         31.    Plaintiff hereby restates and realleges all allegations contained in

  Paragraphs 1 through 30, as though fully set forth herein.

         32.    At all times, Defendant, including its agents and employees, owed a duty

  to Plaintiff and all other similarly situated persons and patrons, to act with ordinary care

  for the protection and safety of Plaintiff.

         33.    Defendant's duty to act with ordinary care was based on the special

  relationship that existed between Defendant and Plaintiff.
                                                                            ,

         34.    Alternatively, Defendant's duty to act with ordinary care for the protection

  and safety of Plaintiff was based on Defendant's assumption of a duty as a result of the

  acts of its employees, supervisors or managers in setting up the method of making

  insulation bundles available to customers of the store.

         35.    Alternatively, Defendant's duty is based upon Defendant's policy and/or

  practice of suggesting to customers that they drive to the "yard" or "barn" area outside

  the store and then they themselves grab and load their own insulation.

         36.    Based on the foregoing, it was the duty of Defendant to create a

 reasonable, efficient and safe method of dispensing and/or making available to its

  customers, bundles of insulation.

         37.    Alternatively, it may have been the duty of Defendant to refrain from

 enlisting customers in the process of getting their own bundles of'insulation and/or

 telling them to get and load their own bundles in a self-service manner. Upon

                                                7
Case 2:20-cv-11221-GAD-APP ECF No. 1-2 filed 05/18/20              PageID.17     Page 11 of 13




  information and belief, it was likely the case that some customers would not grab, get or

  take their own bundles without leaving the total stack of bundles in a precarious or

  dangerous configuration, as it was when Plaintiff first approached the area.

        38.    Defendant, through its agents and/or employers, breached its duty to act

  with ordinary care in the following manner:

        a.     Maintaining a defective and/or dangerous method of dispersing insulation
               bundles to the public;

        b.     Creating a defective and/or dangerous method of making its insulation
               available to the customers;

        C.      ,4sking, requesting and/or enlisting customers to participate in the process
               .of grabbing, getting or taking, in self-serve manner, bundles of insulation;

        d.     Not regularly monitoring the "yard" or "barn" in the area of the insulation
               bundles;

        e.     Not having posted conspicuous and/or understandable instructions about
               how customers were to grab, get or take their own bundle and how to
               leave the stack in a safe condition for future customers;

        f.     Not providing reesonable instructions for doing the above;

        g.     Not having employees in the area to assist and/or supervise;

        h.     Not having an employee regularly check on the area so as to abate or
               mitigate any problems and/or dangers presented by the stack after each
               customer takes his or her bundle(s); and

               Other breaches that are known to Defendant based upon Defendant's .
               experience but yet unknown to Plaintiff.

        WHEREFORE, Plaintiff requests that this Honorable Court enter judgment

 against Defendant Menard, Inc. for an amount greatly in excess of $25,000.00 and in

 whatever amount is fair, just, and equitable for the injuries and damages so wrongfully




                                                3
     Case 2:20-cv-11221-GAD-APP ECF No. 1-2 filed 05/18/20            PageID.18     Page 12 of 13




       sustained by the Plaintiff, including but not limited to all compensatory damages,

       interest, costs and attorney fees, and other damages as allowed in law or equity.


                                               Respectfully submitted, .


                                               lsl
                                     f         ROBERT M. GIROUX (P-47966)
                                               Counsel for Plaintiff
                                               28588 Northwestern Highway, Suite 100
                                               Southfieid, MI 48034
                                               (248) 531-8665
                                               r. iroux(c)girouxamburn.com
a.
       Dated: April 24, 2020




                                                     C]
       Case 2:20-cv-11221-GAD-APP ECF No. 1-2 filed 05/18/20           PageID.19    Page 13 of 13




                                         STATE OF MICHIGAN

                       IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE
rrid
         OWEN LINFORD,
~
                      Plaintiff,                              Case No. 20-.               -NO
         -vs-                                                 Hon.


         MENARD, INC.,
                      Defendant.


         ROBERT M. GIROUX (P-47966)
Y        Attorney for Plaintiff
OC
w        28588 Northwestern Highway, Suite 100
~        Southfield, Mf 48034
U
~        (248) 531-8665
~        r.airoux a~airouxamburn.com
z
Z)
O
U
w
z                                           JURY ®EMAND
Q
~               Plaintiff hereby demands a trial by jury on the causes of action alleged in the

         Complaint.

                                                 Respectfully submitted,


                                                 lsl
,
A                                                ROBERT M. GIROU)( (P-47966)
                                                 Counsel for Plaintiff
w                                                28588 Northwestern Highway, Suite 100
U                                                Southfield, MI 48034
LL                                               (248) 531-8665
u_                                               r.girouxg_girouxamburn.com
O
~
~
z        Dated: April 24, 2020

❑
w
_J
U_
O
z
L;
~
c~o
LO
0
0
0
N
